DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 6-8, 10, 17, 18, 20-24, and 26-28 stand rejected under Section 103.  Claims 23, 24, 26, and 27 stand rejected under Section 112(a) for failing to meet the written description requirement.  Claims 1, 3-5, 13-18, 20-22, 28, and 29 stand rejected under Section 112(b).  Claim 5 stands rejected under Section 112(d).  Claims 1, 3-5, 13-18, 20-22, 28, and 29 stand objected to for informalities.  The drawings stand objected to.  Claims 1, 3-5, and 13-16 stand objected to, but have been indicated as having allowable subject matter if the Section 112(b), Section 112(d), and claim objections were addressed.  Claims 2, 9, 11, 12, 19, and 25 were previously canceled.
In a December 23, 2020 filing, applicants amended claims 1, 13-15, and 17, and canceled claims 6-8, 10, 23, 24, and 26-29.  Applicants provided replacement drawings and an amendment to the specification.  After the Office issued a Notice of Non-Complaint Amendment due to a minor error in the amendments to the claims, applicants filed an updated response on March 16, 2021 with corrections to the claim amendments.
Turning first to the drawings: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the drawings are withdrawn.

Claim objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections are withdrawn.
Section 112(d) rejection: Applicants’ cancellation of claim 5 renders moot the Section 112(d) rejection.  Therefore, the Section 112(d) rejection is withdrawn as moot.
Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Section 112(a) rejection: Applicants’ cancellation of claims 23, 24, 26, and 27 renders moot the Section 112(a) rejection.  Therefore, the Section 112(a) rejection is withdrawn as moot.
Section 103 rejections: Applicant's arguments filed December 23, 2020 and March 16, 2021 have been fully considered but they are not persuasive.  The Office indicated a specific RDL arrangement was allowable, but applicants did not amend the claims to include this arrangement.  Instead, prior art can be applied to amended claim 1 and its dependent claims, as noted below.

Claim Objections
Claims 1, 3, 4, 13-18, and 20-22 are objected to because of the following informalities:
Claim 1, line 6: After “(FPGA)”, add a comma.

Claim 1, lines 17-18: Delete “operably coupled to the one or more relatively low power semiconductor memory dice”, because this language duplicates the language of lines 18-20.
Claims 3, 4, and 13-16 are objected to for depending from objected-to base claim 1.
Claim 13, line 3: 1: After “claim 1,” add “wherein the one or more relatively low power semiconductor memory dice comprises a relatively low power semiconductor memory die facing away from the relatively high power semiconductor die, and” 
Claim 13, line 3: Change “a relatively low power semiconductor memory die” to “the relatively low power semiconductor memory die”. 
Claim 15, line 2: After “comprise”, add “a stack of”.
Claim 15, lines 3-5: Change this line to “dice, at least some of which comprise TSVs, and conductive elements between dice of the stack operably couple the stack of multiple dice.”
Claim 17, line 12: Delete “one”.
Claims 18 and 20-22 are objected to for depending from objected-to claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17: This claim requires “the redistribution layer [to be] configured for operably coupling the one or more memory dice to TSVs of the carrier substrate through conductive elements extending between the redistribution layer and the carrier substrate, some of the conductive elements extending between the redistribution layer and the carrier substrate around the central well and others of the conductive elements extending between the logic die and the carrier substrate around the some of the conductive elements….”  This claim requirement has conflicting or confusing language, because the claim first defines conductive elements extending between the redistribution layer and the carrier substrate, and then defines two subsets of these conductive elements: a first subset between the redistribution layer and the carrier substrate, and a second subset between the logic die and the carrier substrate.  Using an interpretation that requires claim differentiation between the two subsets (that is, direct contact between (1) the redistribution layer and the carrier substrate, and (2) the logic die and the carrier substrate), the latter requirement (the second subset) conflicts with the earlier requirement that the set of conductive elements extend between the redistribution layer and the carrier substrate.  The redistribution layer is on a surface of the logic die, so if the conductive elements are between the redistribution layer and the carrier substrate, then the conductive elements are not directly between 
Claims 18 and 20-22 are rejected for depending from a rejected base claim, claim 17.  The interpretation the Office uses requires a second set of conductive elements directly connecting the logic die and the carrier substrate.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, U.S. Pat. Pub. No. 2015/0235993, Figure 3, and further in view of Kumari, U.S. Pat. Pub. No. 2017/0084514, Figure 4.





    PNG
    media_image1.png
    398
    763
    media_image1.png
    Greyscale

Kumari, Figure 4:

    PNG
    media_image2.png
    434
    460
    media_image2.png
    Greyscale


Kumari Figure 4 disclose a semiconductor device package for cooling a memory device, wherein the high power die (420) includes a logic processor and a memory stack includes low power dies (421)  for storage for the high power/logic processor die (420).  Kumari specification ¶¶ 36, 39.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kumari dies in Li because the modification would have involved a selection of a known arrangement based on its suitability for its intended use.
Regarding claim 16, which depends from claim 1: Cheng discloses conductive elements (44) on a surface of the carrier (30) facing away from the relatively high power semiconductor die (10) and operably coupled to TSVs (38) of the carrier (30).  Id. ¶ 33.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Kumari, and further in view of Wu, U.S. Pat. Pub. No. 2017/0092617, Figure 1.

    PNG
    media_image3.png
    453
    596
    media_image3.png
    Greyscale

Regarding claim 3, which depends from claim 2: While the combination is silent as to the location of the active layer on the relatively high power semiconductor die, the location of active pads (12) suggests that the active layer of the relatively high power semiconductor die (10) faces toward the redistribution layer (18), since relatively high power semiconductor die (10) is described as having fewer or being substantially free of TSVs.  Cheng specification ¶¶ 14, 28.
Wu Figure 1 discloses a logic chip (102) with a redistribution layer (103) located over an active surface (102a) of the logic chip (102) comprising integrated circuitry.  Wu specification ¶¶ 15, 20.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Wu arrangement in the combination because the Wu arrangement electrically connects the logic die to the other parts of the package.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Kumari, and further in view of Yu, U.S. Pat. Pub. No. 2017/0263518, Figures 4-8.





    PNG
    media_image4.png
    303
    770
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    299
    759
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    295
    759
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    291
    755
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    297
    769
    media_image8.png
    Greyscale

Regarding claim 4, which depends from claim 2: The combination does not disclose an active surface of the relatively high power semiconductor die comprising integrated circuitry faces away from the redistribution layer, and TSVs of the relatively high power semiconductor die operably couple the integrated circuitry to the redistribution layer.  Instead, the location of active pads (12) suggests that the active layer of the relatively high power semiconductor die (10) faces toward the redistribution layer (18), since relatively high power semiconductor die (10) is described as having fewer or being substantially free of TSVs.  Cheng specification ¶¶ 14, 28.
Yu Figures 4-8 discloses a technique for wiring a die (100) to an RDL (48) on the back side of the die (100), the back side being opposite the active side (128), using through silicon vias (136).  Yu specification ¶¶ 16-28.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Yu design in the combination because the Yu design provides an alternative electrical arrangement for the Cheng logic die (10).  Once combined, the combination discloses an active surface of the relatively high power semiconductor die comprising integrated circuitry faces away from the redistribution layer, and TSVs of the relatively high power semiconductor die operably couple the integrated circuitry to the redistribution layer.
13 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Kumari, and further in view of Cheng Figure 4A.
Cheng Figure 4A:

    PNG
    media_image9.png
    395
    728
    media_image9.png
    Greyscale

Regarding claim 13, which depends from claim 1: The combination does not disclose a heat sink located at least partially in the well of the carrier, the heat sink in thermal contact with a surface of a relatively low power semiconductor memory die facing away from the relatively high power semiconductor die.  
Cheng Figure 4A, an alternative Cheng embodiment, discloses a heat sink (50) located at least partially in the well of the carrier (30), the heat sink (50) in thermal contact with a surface of a semiconductor memory die (lowest die (32)) facing away from the semiconductor die (10).  Cheng specification ¶¶ 40, 41.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use the Cheng Figure 4A heat sink in the claimed arrangement because .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Kumari, and further in view of Lamorey, U.S. Pat. Pub. No. 2015/0243609, Fig. 1.
Lamorey Figure 1:

    PNG
    media_image10.png
    518
    781
    media_image10.png
    Greyscale

Regarding claim 14, which depends from claim 13: The combination does not disclose that the heat sink comprises a skirt extending toward the relatively high power semiconductor die and around at least part of a periphery of the one or more relatively low power semiconductor memory dice.
Lamorey Figure 1 discloses a heat sink (54) that comprises a skirt extending into a well (31) of a carrier (32) and around at least part of a periphery of the one or more semiconductor dice (12, 14, 16, 18), which may be memory dies.  Lamorey specification Id. ¶ 23.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Lamorey design in the combination because the modification would have involved a selection of a known arrangement based on its suitability for its intended use.  Once combined, the combination discloses that the heat sink comprises a skirt extending toward the relatively high power semiconductor die and around at least part of a periphery of the one or more relatively low power semiconductor memory dice.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Kumari, and further in view of Vadhavkar, U.S. Pat. Pub. No. 2016/0343687, Figure 1.
Vadhavkar, Figure 1:
    PNG
    media_image11.png
    354
    632
    media_image11.png
    Greyscale

Regarding claim 15, which depends from claim 1: Cheng discloses the one or more relatively low power semiconductor memory dice (32) comprise multiple stacked dice, and appears to show that at least some of the memory dice comprise TSVs, and the TSVs are operably coupled between dice of the stack (32) with conductive elements (24) operably coupled with the TSVs.  Cheng specification ¶¶ 20-24.  That said, these TSVs are not specifically disclosed in the Cheng specification.
.

Allowable Subject Matter
Claims 17, 18, and 20-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, as well as the claim objection.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 17: The claim has been found allowable because the prior art of record does not disclose the claimed conductive element arrangement, specifically, the redistribution layer directly connected to the carrier substrate by conductive elements, and the logic die directly connected to the carrier substrate by conductive elements,  in combination with the remaining limitations of the claim.
With regard to claims 18 and 20-22: The claims have been found allowable due to their dependency from claim 17 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897